DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pat. No. 9,166,410) in view of Arya (US 2015/0349529).
Regarding claim 1, Kim teaches a computer-related entity  (col. 12, ll. 14-27) comprising:
an electrical load (col. 10, ll. 2-4; FIGS. 7, 9, and 10);
an electrical circuit to switchably connect the electrical load to a first phase and a second phase of a polyphase power supply (col. 8, ll. 29-53); and
a control system (col. 8, ll. 29-53; col. 9, l. 66 – col. 10, l. 30)) to:
monitor a first electrical current drawn by the computer-related entity on the first phase and a second electrical current drawn by the computer-related entity on the second phase (col. 8, ll. 43-47); and
control the electrical circuit to disconnect the electrical load from the first phase and connect the electrical load to the second phase when a difference between the first electrical current and the second electrical current satisfies a threshold condition (col. 8, ll. 43-47; col. 9, l. 66 – col. 10, l. 30).
Notwithstanding that Kim teaches that the computer-related entity is meant to include “an entity related to an operational machine with one or more specific functionalities,” making it therefore likely that a printer was intended to be included among operation machines, the reference does not expressly set forth that the computer-related entity can be a printer (col. 12, ll. 14-27, 40-44). However, Arya teaches that the computer-related entity can be a printer ([0039], [0043]). The references as combined are analogous in the field of distributed phase balancing of power supply (Arya, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Kim to include the printer as a computer-related entity in order to detect and correct phase imbalances as desired by Arya ([0019]).
Regarding claim 2, Kim teaches wherein the control system comprises an interface to receive control data from a power management system (management component 110; col. 4, ll. 1-22; FIG. 7); and
the control system controls the electrical circuit to disconnect the electrical load from the first phase and connect the electrical load to the second phase based on the control data received via the interface (col. 8, ll. 29-53; FIGS. 5, 7, and 9).
 Regarding claim 3, Kim teaches wherein the control system sends status data to the power management system, the status data indicating whether the electrical load is connected to the first phase or the second phase (col. 10, ll. 14-30).
Regarding claim 4, Kim teaches wherein the control system sends status data to the power management system, the status data indicating the first electrical current drawn by the computer-related entity on the first phase and the second electrical current drawn by the computer-related entity on the second phase (col. 10, ll. 14-30).
Regarding claim 5, Kim teaches wherein the controller system comprises a plurality of electrical current sensors to monitor the first electrical current drawn by the computer-related entity on the first phase and the second electrical current drawn by the printer on the second phase (col. 10, ll. 14-30).
Regarding claim 6, Kim teaches wherein the threshold condition indicates a maximum permitted difference between the first electrical current and the second electrical current (col. 10, ll. 14-30).
Regarding claim 7, the additive manufacturing system is a species of printer taught by Arya, and therefore this reference teaches this claimed limitation. 
Regarding claim 8, Kim teaches a method comprising monitoring a first electrical current drawn by a plurality of computer-related entities on a first phase of a polyphase power supply;
monitoring a second electrical current drawn by the plurality of computer-related entities on a second phase of the polyphase power supply (col. 8, ll. 29-53; col. 9, l. 66 – col. 10, l. 30);
causing a printer in the plurality of computer-related entities to disconnect an electrical load from the first phase and connect the electrical load to the second phase when a difference between the first electrical current and the second electrical current exceeds a threshold condition (col. 8, ll. 29-53; col. 9, l. 66 – col. 10, l. 30).
Notwithstanding that Kim teaches that the computer-related entities meant to include “an entity related to an operational machine with one or more specific functionalities,” making it therefore likely that plurality of printers were intended to be included among operation machines, the reference does not expressly set forth that the computer-related entities can be a plurality of printers (col. 12, ll. 14-27, 40-44). However, Arya teaches that the computer-related entities can be a plurality of printers ([0039], [0043]). The references as combined are analogous in the field of distributed phase balancing of power supply (Arya, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Kim to include the plurality of printers as computer-related entities in order to detect and correct phase imbalances as desired by Arya ([0019]).
Regarding claim 9, Kim teaches receiving status data from the plurality of computer-related entities; and selecting the electrical load based on the status data; wherein the computer-related entity comprises the electrical load (col. 8, ll. 29-53; col. 9, l. 66 – col. 10, l. 30).
Regarding claim 10, Kim teaches wherein the status data indicates a phase of the polyphase power supply to which each electrical load in a plurality of electrical loads comprised in the plurality of computer-related entities is connected (col. 8, ll. 29-53; col. 9, l. 66 – col. 10, l. 30).
Regarding claim 11, Kim teaches wherein the status data indicates, for each computer-related entity in the plurality of computer-related entities, an electrical current drawn by the respective printer on each phase of the polyphase power supply (col. 8, ll. 43-53).
Regarding claim 12, Kim teaches wherein the threshold condition indicates a maximum permitted difference between the first electrical current and the second electrical current (col. 10, ll. 14-30).
Regarding claim Regarding claim 13, Kim teaches a non-transitory machine-readable medium comprising computer-executable instructions which, when executed by a processor, cause the computer to (col. 12, 14-27):
monitor a first electrical current on a first phase of a polyphase power supply feeding a plurality of computer-related entities (col. 8, ll. 29-53);
monitor a second electrical current on a second phase of the polyphase power supply feeding the plurality of computer-related entities (col. 8, ll. 29-53);
select, from a plurality of loads associated with the plurality of computer-related entities, an electrical load connected to the first phase and disconnected from the second phase when the first electrical current exceeds the second electrical current exceeds by more than a threshold (col. 10, ll. 14-30); and
cause a computer-related entity in the plurality of computer-related entities which comprises the electrical load to disconnect the electrical load from the first phase and connect the electrical load to the second phase (col. 10, ll. 31-47; FIGS. 5, 7, and 9).
Notwithstanding that Kim teaches that the computer-related entities meant to include “an entity related to an operational machine with one or more specific functionalities,” making it therefore likely that plurality of printers were intended to be included among operation machines, the reference does not expressly set forth that the computer-related entities can be a plurality of printers (col. 12, ll. 14-27, 40-44). However, Arya teaches that the computer-related entities can be a plurality of printers ([0039], [0043]). The references as combined are analogous in the field of distributed phase balancing of power supply (Arya, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Kim to include the plurality of printers as computer-related entities in order to detect and correct phase imbalances as desired by Arya ([0019]).
Regarding claim 14, Kim teaches wherein the computer-executable instructions, when executed by the computer, cause the computer to (col. 8, ll. 43-53):
receive, from the plurality of computer-related entities, status data indicating, for each electrical load in the plurality of electrical loads, a phase of the polyphase power supply to which the respective electrical load is connected (col. 9, l. 66 – col. 10, l. 30);
wherein the electrical load to disconnect from the first phase and connect to the second phase is selected based on the received status data (col. 9, l. 66 – col. 10, l. 30).
Notwithstanding that the disclosure of Kim is intended to refer to any computer-related entity, a combination of hardware and software, or any entity related to an operation machine with one or more specific functionalities (e.g., a 3D printer; col. 12, ll. 14-27), the reference does not expressly disclose a plurality of printers. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of filing the application to use a plurality of printers in order to receive balanced current from the three-phase operating system (disclosure of a plurality of components col. 12, ll. 14-27; col. 1, ll. 30-31).
Regarding claim 15, Kim teaches wherein the status data indicates, for each computer-related entity in the plurality of computer-related entities, an electrical current drawn by the respective computer-related entity on each phase of the polyphase power supply (col. 8, ll. 43-47; FIG. 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kulyk et al. shows a method for managing an energy consuming load with a three-phase power supply.
Mandalakas et al. shows power factor correction, harmonic filtering and load balancing of currents drawn from an AC utility power line by a load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner
Art Unit 1745



/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        February 13, 2021